DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


(a)	Claim 19; “…processor configured to divide a string of text into a plurality of substrings”
(b)	Claim 19; “…processor is further configured to determine a complexity index of each substring of the plurality of substrings” 
(c)	Claim 19; “…the processor is further configured to determine a display duration of each substring of the plurality of substrings based on the respective determined complexity index” 
(d)	Claim 19; “…display configured to display each substring of the plurality of substrings for the respective determined display duration” 
(e)	Claim 20; “…processor is further configured to control the display to display each substring” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 6, Processor 660, Paragraph 0004
(b) Fig. 6, Processor 660, Paragraph 0004 
(c) Fig. 6, Processor 660, Paragraph 0004
 Fig. 6, Display 662, Paragraph 0004
(e) Fig. 6, Processor 660, Paragraph 0052
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7, 8, 13, 18 & 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin (US 20150099946 A1 hereinafter, Sahin ‘946) in combination with Gruber et al. (US 20150348551 A1 hereinafter, Gruber ‘551).
Regarding claim 19; Sahin ‘946 discloses a wearable device (Fig. 1, Wearable Data Collection Devices 104 & 108) comprising: 
a processor (Fig. 12, CPU 1200) 
Sahin ‘946 discloses wherein the processor is further configured to determine a complexity index of each substring of the plurality of substrings (i.e. Each standardized index element 512 is embedded with a particular identifier (e.g., substring) that is otherwise unlikely to occur in that particular type of index element, such that the identifier can be used to identify standardized index elements created for use with the wearable data collection device 504. For example, while scanning the vicinity for standardized index elements, the machine vision language tutor algorithm 532a can ignore those labels (e.g., QR codes, RFID tags) lacking the identifier. Paragraph 0103 & 0159), 
Sahin ‘946 does not expressly disclose the limitations as described below.
Gruber ‘551 discloses a processor (Fig. 1, Processing Modules 114) configured to divide a string of text into a plurality of substrings (Fig. 8, Step 806 i.e.  At block 806, the text string (or multiple candidate text strings) can be parsed into at least a first candidate substring and a second candidate substring. In one example, any speech input can be parsed into any number of candidate substrings to test for multi-part commands. Paragraph 0247), 
and further configured to determine a display duration of each substring of the plurality of substrings based on the respective determined complexity index (i.e. Any speech input can be parsed into any number of candidate substrings to test for multi-part commands. In other examples, parsing into multiple candidate substrings can be done based on the length of the speech input, a user indication (e.g., holding a button down while speaking multiple commands), identification of multiple imperative verbs, or the like. The descriptor "first three" in the first substring can be ambiguous, but the content displayed can be used to determine that "the first three" corresponds to the first three emails 1142 shown on display 1030. Paragraphs 0009, 0247 & 0277); 
and a display (Fig. 12, Display 1210) configured to display each substring of the plurality of substrings for the respective determined display duration  (i.e. Parsing into multiple candidate substrings can be done based on the length of the speech input, a user indication (e.g., holding a button down while speaking multiple commands), identification of multiple imperative verbs, or the like. The descriptor "first three" in the first substring can be ambiguous, but the content displayed can be used to determine that "the first three" corresponds to the first three emails 1142 shown on display 1030. Paragraphs 0009, 0247 & 0277)
(Gruber ‘551 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Sahin ‘946 by adding the limitations as taught by Gruber ‘551. The motivation for doing so would have been because it is advantageous to provide an intuitive interface between users and electronic devices. This would allow users to better interact with devices or systems using natural language in spoken and/or text forms. Therefore, it would have been obvious to combine Sahin ‘946 with Gruber ‘551 to obtain the invention as specified.

Regarding claim 20; Sahin ‘946 does not expressly disclose the limitations as described below.
Gruber ‘551 discloses wherein the processor is further configured to control the display to display each substring after a display duration of a preceding substring has ended (i.e. A user can utter a multi-part command, such as "Save that picture, send it to my dad, and set it as my home screen wallpaper." Such a multi-part command could be parsed into three candidate substrings: The content displayed on display 1030, including links 1034 and picture 1032, can be used to disambiguate (or resolve) the first substring. The user's intent for the first substring can thus be determined. The second and third substrings can be similarly ambiguous. The resolution of the subject "that picture" to picture 1032 on display 1030 can be used to identify the intended subject of the second and third substrings. Displayed content can thus be used as context for interpreting user intent from user speech, and commands can be disambiguated based on previously issued commands within the same utterance (or from a previous utterance). Paragraphs 0270-0271).
Sahin ‘946 and Gruber ‘551 are combinable because they are from same field of endeavor of speech systems (Gruber ‘551 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Sahin ‘946 by adding the 

Regarding claim 21; Sahin ‘946 discloses wherein the wearable device is one of a fitness tracker, an activity tracker, a health monitor, a watch, a communication device or a media player (i.e. The wearable data collection device 104 may collect heart and/or breathing rate data 116e (or, optionally, electrocardiogram (EKG) data), electroencephalogram (EEG) data 116f, and/or Electromyography (EMG) data 116i).  Paragraph 0050). 

Regarding claim 22; Claim 22 contains substantially the same subject matter as claim 19. Therefore, claim 22 is rejected on the same grounds as claim 19. However, claim 22 further discloses a non-transitory computer-readable medium comprising instructions which, when executed by a processor, causes the processor to perform a method. Sahin ‘946 discloses at claim 5 wherein the  wearable data collection device comprising a processor and a non-transitory computer readable medium, the computer readable medium having instructions recorded thereon, wherein the instructions, when executed by the processor, cause the processor to execute a method. 

Regarding claim 1; Claim 1 contains substantially the same subject matter as claim 19. Therefore, claim 1 is rejected on the same grounds as claim 19.

Regarding claim 2; Claim 2 contains substantially the same subject matter as claim 20. Therefore, claim 2 is rejected on the same grounds as claim 20.

Regarding claim 4; Gruber ‘551 discloses wherein each substring of the plurality of substrings comprises at least one word (i.e. When viewing the content shown in FIG. 10, a user can utter a multi-part command, such as "Save that picture, send it to my dad, and set it as my home screen wallpaper." Such a multi-part command could be parsed into three candidate substrings. Paragraph 0270).

Regarding claim 5; Gruber ‘551 discloses wherein dividing the string of text into the plurality of substrings comprises identifying words in the string of text (Fig. 8, Step 806 i.e.  At block 806, the text string (or multiple candidate text strings) can be parsed into at least a first candidate substring and a second candidate substring. In one example, any speech input can be parsed into any number of candidate substrings to test for multi-part commands. Paragraph 0247).

Regarding claim 7; Gruber ‘551 discloses identifying phrases in the string of text, wherein each phrase comprises a plurality of identified words (i.e. A user can utter a multi-part command, such as "Save that picture, send it to my dad, and set it as my home screen wallpaper." Such a multi-part command could be parsed into three candidate substrings. Paragraphs 0270-0271). 

Regarding claim 8; Gruber ‘551 discloses wherein identifying phrases in the string of text comprises matching successive identified words against predefined phrases in a language database (i.e. When a speech input is received, STT processing module 730 can be used to determine the phonemes corresponding to the speech input (e.g., using an acoustic model), and then attempt to determine words that match the phonemes (e.g., using a language model). For example, if STT processing module 730 can first identify the sequence of phonemes corresponding to a portion of the speech input, it can then determine, based on vocabulary index 744, that this sequence corresponds to the word "tomato." Paragraph 0218).

Regarding claim 13; Gruber ‘551 discloses determining a language of the string of text (i.e. Natural language processing module 732 can receive the token sequence (e.g., a text string) from STT processing module 730, 

Regarding claim 18; Gruber ‘551 discloses wherein the plurality of substrings are successively displayed according to a sequence of the substrings within the string of text (i.e. A user can utter a multi-part command, such as "Save that picture, send it to my dad, and set it as my home screen wallpaper." Such a multi-part command could be parsed into three candidate substrings: The content displayed on display 1030, including links 1034 and picture 1032, can be used to disambiguate (or resolve) the first substring. Paragraphs 0270-0271).

Allowable Subject Matter
1.	Claim 3, 6, 9, 12 & 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Claim 12 depends on objected claim 9. Therefore, by virtue of its dependency, Claim 12 is also indicated as objected subject matter. 

3.	Claims 15-17 depend on objected claim 14. Therefore, by virtue of their dependency, Claims 15-17 are also indicated as objected subject matter. 
4.	Claim 3 state in part “wherein the determined display duration of the substring is at least substantially proportional to the determined complexity index;”. 

	Claim 6 state in part “wherein identifying words in the string of text comprises recognizing space symbols in the string of text; identifying strings of characters that are at least one of between two space symbols, between a start of the string of text and one space symbol, or between one space symbol and an end of the string of text; and classifying the identified strings of characters as words”. 

6.	Claim 9 state in part “wherein determining the complexity index of the substring comprises at least one of determining a number of characters in the substring, determining a frequency of occurrence of the substring in a database representing common language usage, and classifying the substring into a category out of a plurality of categories, the plurality of categories comprising at least one of academic vocabulary, technical vocabulary and common vocabulary”. 

7.	Claim 14 state in part “for each substring of the plurality of substrings: modifying the determined display duration of the substring based on at least one of a preceding substring or a succeeding substring”. 
Sahin ‘946 teaches wherein the systems, environment, and methods support evaluation of an individual for ASD while in the home environment. Through data collected by a wearable data collection device donned by the individual, eye contact with the caregiver, verbal interaction, and repetitive verbalizations and motions of the head and body may be tracked and objectively quantified during evaluation. Further, the wearable data collection device may support monitoring of brain activity and other physiology which, in turn, may be analyzed by the systems and environment described herein during evaluation to recognize patterns that predict evaluation outcome and other clinical features. Various software modules and tools supported by the wearable 
Gruber ‘551 teaches wherein systems and processes are disclosed for handling a multi-part voice command for a virtual assistant. Speech input can be received from a user that includes multiple actionable commands within a single utterance. A text string can be generated from the speech input using a speech transcription process. The text string can be parsed into multiple candidate substrings based on domain keywords, imperative verbs, predetermined substring lengths, or the like. For each candidate substring, a probability can be determined indicating whether the candidate substring corresponds to an actionable command. Such probabilities can be determined based on semantic coherence, similarity to user request templates, querying services to determine manageability, or the like. If the probabilities exceed a threshold, the user intent of each substring can be determined, processes associated with the user intents can be executed, and an acknowledgment can be provided to the user. 
Sahin ‘946 either alone or in combination with Gruber ‘551 fails to disclose the limitations of Claims 3, 6, 9 & 14. As a result, Examiner indicates Claims 3, 6, 9, 12 & 14-17 as objected subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677